Per Curiam.
This writ of certiorari brings up for review an ordinance of the borough of Waldwick entitled “An ordinance providing for the vacating of a portion of Prospect street, in the borough of Waldwick, New Jersey.” The ordinance in ques*502tion passed its first and second reading on March 3d, 1927, at which time a resolution was passed by the council of the borough directing that a notice of intention to consider the ordinance be published in accordance with the law, and that the final passage of the same be considered at a meeting to be held March 24th, 1927. On March 24th, 1927, after hearing certain objectors, a motion was made and carried that the hearing be closed. The record, however, further discloses that a further resolution was carried providing for further action on the ordinance on March 30th, 1927. However, the record discloses no meeting on March 30th, 1927, or any adjournment of the pending ordinance. The record further discloses that, nevertheless, the ordinance was considered on April 7th, 1927, and was passed at that time.
Although the ordinance appears to have been adopted on April 7th, 1927, it does not appear that it was ever presented to the mayor thereafter for approval. The record does disclose, however, that the ordinance in question was approved by the mayor on March 24th, 1927.
We think, therefore, we have before us for review an ordinance which was finally passed after it was approved by the mayor, and an ordinance which the record shows was not presented to the mayor for his approval after the final passage thereof.
Such an ordinance cannot stand, because not in conformity with section 27 of the Borough act (Pamph. L. 1897, p. 296), which provides:
“That every ordinance passed by the council * * * shall within five days after the passage thereof [Sundays excepted] be presented to the mayor, and the report of the clerk shall be conclusive evidence that such ordinance * * * has been so presented; if he approves it he shall, within five days [Sundays excepted] after its receipt by him, sign and file it with the borough clerk,” &c.
There is another difficulty with this ordinance as we read the record, and that is that it does not appear that the notice of intention to pass the ordinance was ever published as required by law.
The ordinance will be set aside, but without costs.